            Case 5:19-cv-00315-JM Document 47 Filed 06/22/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

BRAD PAUL SMITH                                                                        PLAINTIFF

v.                                    5:19-cv-00315-JM-JJV

WILLIAM GIGGLEMAN,
Advanced Practice Registered Nurse, ADC; et al.                                    DEFENDANTS

                                             ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed, and the time to do so has passed. After careful

review, this Court adopts the Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s claims against Defendants Faupel and Compton are DISMISSED

WITHOUT PREJUDICE due to lack of prosecution, and this case is CLOSED.

       2.      It is certified, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal

from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 22nd day of June, 2020.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
